          Case 1:20-cr-00400-JSR Document 55 Filed 02/11/21 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     February 10, 2021

BY ECF

The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:      United States v. Alfredo Lichoa, 20 Cr. 400 (JSR)

Dear Judge Rakoff:

        The Government respectfully submits this letter in connection with the sentencing of
Alfredo Lichoa (the “defendant”) in the above-captioned matter, currently scheduled for February
17, 2021 at 4:00 p.m. For the reasons set forth below, the Government respectfully submits that a
sentence within the Guidelines range of 12 to 18 months, half of which may be satisfied by home
detention, is appropriate in this case.

   I.         Offense Conduct

        The defendant is one of a web of individuals who participated in a scheme to launder what
they believed to be criminal proceeds using various methods. One of those individuals, Jose
Morely Chocron, was identified to law enforcement by a confidential source (“CS-1”) in or around
January 2019. Beginning in May 2019, CS-1, another confidential source (“CS-2”), and two
undercover agents (“UC-1” and “UC-2”) provided Chocron and his associates – Isaac Schachtel,
Juan Marcos Matos Ruiz, Juan Carlos Balaguera Villamizar, and the defendant – with more than
$1.5 million in funds that they represented were the proceeds of bribe payments to Brazilian public
officials, and which the defendants agreed to launder. See Pre-sentence Investigation Report
(“PSR”) ¶¶ 15-34.

        Beginning in November 2019, Schachtel discussed with UC-1 the possibility of laundering
funds through a “horseman’s account,” that is, a bank account established through a racetrack for
a horse trainer or owner for the purpose of sending and receiving payments relating to racehorses.
Schachtel described the defendant as someone who was well-positioned to advance such a scheme,
through the administration of performance enhancing drugs to the horses that Schachtel and UC-
1 purchased. Id. ¶ 27. On or about February 11, 2020, the defendant, Schachtel, UC-1 and UC-2
met in person. During that meeting, UC-2 described the illicit origin of the funds that he would
be providing to Schachtel and the defendant, as follows: “The money that we are going to invest
is coming from Brazil. Some politicians friends of ours who have received some payments.” In
response, the defendant stated, “I understand you perfectly!” Id. ¶ 28. Subsequently, outside of
          Case 1:20-cr-00400-JSR Document 55 Filed 02/11/21 Page 2 of 4




Schachtel’s presence, UC-2 provided the defendant with $50,000 in cash, which the defendant
accepted and counted. At the conclusion of the meeting, the defendant left, carrying the cash. Id.
¶ 29.

         On or about February 20, 2020, UC-1 met with the defendant and discussed the $50,000
that UC-2 had provided to him Among other things, UC-1 reiterated that “those fifty [i.e., the
$50,000], I don’t know if he [UC-2] told you that it came from a bribery of a mayor from over
there [i.e., Brazil]. . . . Some people wanted to put some Jet Skis in [sic] the beach over there . . .
[so] they pay a bribe like that. . . those fifty came from there.” Id. ¶¶ 30-31. The defendant told
UC-1 that the $50,000 had been deposited into an account controlled by Schachtel and would be
transferred to the defendant’s horseman’s account in order to purchase a racehorse, as the
defendant, Schachtel, and the undercover agents had discussed. Id. ¶ 32. Ultimately, however,
the funds were not used to purchase a racehorse, but were not returned to either undercover agent.

   II.     Procedural History

        The defendant was charged by complaint on February 27, 2020 and arrested on March 9,
2020 in the Southern District of Florida. On or about August 6, 2020, the defendant was indicted
in a one-count indictment with conspiracy to commit money laundering, in violation of Title 18,
United State Code, Section 1956(h) (the “Indictment”). On October, 2020, the defendant pled
guilty to the Indictment pursuant to a plea agreement (the “Plea Agreement”), in which the parties
calculated the defendant’s Criminal History Category as I, and the applicable Guidelines offense
level as 13, resulting in a Guidelines range of 12 to 18 months’ imprisonment.

       In the PSR, finalized on January 6, 2021, the Probation Office (“Probation”) conducted the
same Guidelines calculation and also concluded that the applicable Guidelines range was 12 to 18
months’ imprisonment, PSR at 25. Probation recommended a sentence of six month’s
imprisonment followed by two years of supervised release, six months of which would include a
condition of home confinement. Id.

   III.    Discussion

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).

        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence
disparities among defendants;” and (7) “the need to provide restitution to any victims.” 18 U.S.C.
§ 3553(a)(1)-(7); see also Gall, 552 U.S. at 50 & n.6.
          Case 1:20-cr-00400-JSR Document 55 Filed 02/11/21 Page 3 of 4




        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
       (B)     to afford adequate deterrence to criminal conduct;
       (C)     to protect the public from further crimes of the defendant; and
       (D)     to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

       In this case, a sentence within the Guidelines range is necessary to reflect appropriately the
nature and seriousness of the defendant’s conduct, to promote respect for the law, and to afford
adequate deterrence to those similarly situated to the defendant.

         The defendant, in order to make money, agreed to accept $50,000 in cash that had been
represented to him to be the proceeds of bribe payments that he been made to Brazilian public
officials and to facilitate transactions with that cash that were designed to “clean” the funds by
providing a legitimate-seeming source for them -- an “investment” in racehorses, purchased using
his horseman’s account. Although this proposed transaction was not consummated, the defendant
accepted that cash from an undercover law enforcement officer, and, according to the defendant,
it was deposited into a co-defendant’s bank account so that it would be available once a racehorse
purchase was arranged. The defendant was prepared to effectuate transactions that would disguise
the illicit source of the cash with which he had been provided and took steps towards that end.
Such conduct is serious and warrants a sentence within the Guidelines range.
          Case 1:20-cr-00400-JSR Document 55 Filed 02/11/21 Page 4 of 4




   IV.     Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Guidelines range, as such a sentence would be sufficient but not greater than
necessary to serve the legitimate purposes of sentencing.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: __________________________
                                                     Benet J. Kearney
                                                     Assistant United States Attorney
                                                     (212) 637-2260


cc: Christopher Conniff, Esq. (by email and ECF)
    Mary Brust, Esq. (by email and ECF)
    Probation Officer Simone Belgrave (by email)
